—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, was found guilty of making threats and violating facility correspondence procedures. The misbehavior report alleged that petitioner, using another inmate’s name, had sent a threatening letter to the President of the United States. Petitioner challenges the determination on the ground that it was not supported by substantial evidence. Adduced in evidence against petitioner at the hearing was the misbehavior report, along with photocopies of petitioner’s handwriting and the letter that was confiscated, bearing the name of an inmate as the return addressee who has never been imprisoned at petitioner’s facility. We find that the misbehavior report coupled with the documentary evidence, including the letter sent to the President and petitioner’s writ*723ing samples, provide substantial evidence of petitioner’s guilt (see, Matter of Rodriguez v Goord, 261 AD2d 740, lv denied 93 NY2d 818). Furthermore, despite the fact that a handwriting expert did not compare petitioner’s handwriting samples with the letter, the Hearing Officer’s conclusion that the handwriting on both samples matched is sufficient (see, id.; Matter of Andrades v Selsky, 233 AD2d 649). We have examined petitioner’s remaining contentions and find them to be without merit.
Mercure, J. P., Peters, Spain, Carpinello and Mugglin, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.